Citation Nr: 0708041	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty form June 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).

This issue was remanded in December 2005 for further 
development, and now returns before the Board.

REMAND

The record reflects that the appellant is service-connected 
for low back strain, at a 20 percent evaluation prior to 
October 17, 2001, and a 40 percent evaluation from October 
17, 2001, dermatophytosis pedia, tinea pedis, and tinea 
unguum, evaluated as 30 percent disabling, chronic 
conjunctivitis with pterygium evaluated as 10 percent 
disabling, hypertension evaluated as 10 percent disabling, 
and status post acute myocardial infarction, evaluated as 100 
percent disabling from September 4, 2001, to December 21, 
2001, and 10 percent disabling from January 1, 2002.  Thus 
the Board notes that the veteran had a combined rating of 60 
percent prior to September 4, 2001, a 100 percent evaluation 
(pursuant to 38 C.F.R. § 4.28) from September 4, 2001, to 
December 31, 2001, and a 70 percent evaluation from January 
1, 2002. Therefore, the veteran's combined evaluation of 70 
percent from January 1, 2002, meets the schedular 
requirements under 38 C.F.R. § 4.16(a) for a grant of 
entitlement to individual unemployability.

However, although the veteran does meet the schedular 
requirements under 38 C.F.R. § 4.16(a), he must still be 
found to be unable to secure or follow a substantially 
gainful occupation as a result of his service- connected 
disabilities alone.  As noted in the Board's previous remand, 
the veteran has several other serious nonservice connected 
disabilities, to include diabetes, a cervical spine disorder, 
and a psychiatric disorder, all of which may also have an 
impact on the veteran's employability.  As such, this issue 
was previously remanded in order that the veteran be provided 
with an additional VA examination, with an opinion from an 
examiner, as to what extent the veteran's service connected 
disabilities impacted his ability to work.  

While the veteran was provided with several VA examinations 
in February 2006, no such requested opinion was provided.  
The only reference to the veteran's employability is in a 
statement in the veteran's medical history, under the 
category of "back strain", which indicates that the veteran 
would not be able to go to work due to "this" condition.  
Since this statement is in the medical history portion of the 
examination, it is presumed to be the veteran's self-
assessment.  There is no opinion offered by the examiner as 
to the impact the veteran's service connected low back 
disability has on his employability.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this 
issue must be returned to the RO for the veteran to be 
scheduled for a VA examination which clearly provides an 
opinion as to the extent that the veteran's service connected 
disabilities interfere with his ability to work, as 
previously requested in the Board remand dated December 2005.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however it 
is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a VA 
examination to determine the impact of his 
service-connected disabilities (low back 
strain, dermatophytosis pedia, tinea pedis, 
and tinea unguum, chronic conjunctivitis 
with pterygium, hypertension, and status 
post acute myocardial infarction) on 
employability.  The examiner is specifically 
requested to provide an opinion as to the 
extent that the veteran's service-connected 
disabilities interfere with his ability to 
work.  The examiner should distinguish the 
impact of the veteran's service-connected 
disabilities on employment from the impact 
of his nonservice-connected disabilities (to 
include diabetes, a cervical spine disorder, 
and any psychiatric disability diagnosed) on 
employment.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  The claims folder must be available 
for review in conjunction with the 
examination.

2. Upon completion of the requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim for 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


